internal_revenue_service number release date index number -------------------------------------- -------------------------------- -------------- ---------------------------- attn department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc corp plr-121918-17 date date legend s_corporation target --------------------------------------------------------------------- ------------------------------------------- shareholder a shareholder b purchaser a purchaser b_trust aa bb cc dd ee ff gg ----------------------- -------------------- ------------------- -------------------- ------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------ ----- -- ---- ---- ---- ---- -- plr-121918-17 hh ii jj kk date date ------ ------ ------ ---- ------------------- ------------------- company official ------------------------------------------------------------------------------------------------------------------ --------------------------- tax professional -------------------------------------------------------------------------------------------------- ------------------------------------------ dear -------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election shareholder a shareholder b purchaser a purchaser b and s_corporation target are requesting an extension of time for s_corporation target to file an election statement under sec_1_336-2 of the income_tax regulations the election statement with respect to purchaser a's and purchaser b’s acquisition of the stock of s_corporation target on date additional information was submitted in a letter dated date the material information submitted is summarized below prior to date shareholder a owned all aa shares of the only class of stock of s_corporation target outstanding on date the stock of s_corporation target was recapitalized into two classes of common_stock class a voting and class b non-voting and the aa shares were converted into bb shares of class a stock and cc shares of class b stock subsequently between date and date shareholder a transferred a portion of the class b stock to trust it has been represented that under the grantor_trust provisions of the internal_revenue_code shareholder a continued to be treated as the owner of the stock held by trust accordingly for purposes of this letter the transfer of the stock to trust will be disregarded and any transaction between shareholder a and trust will be disregarded and any transfer of the stock by trust to shareholder b will be treated as if made by shareholder a plr-121918-17 on date shareholder a and trust transferred dd shares of the class b stock to shareholder b it has been represented that for federal_income_tax purposes this transfer will be treated as if shareholder a transferred the dd shares to s_corporation target which then transferred the dd shares to shareholder b also on date pursuant to a stock purchase agreement of the same date shareholder a sold ee shares of class a stock and ff shares of class b stock to purchaser a shareholder a sold ee shares of class a stock and gg shares of class b stock to purchaser b and shareholder b sold all of shareholder b's dd shares to purchaser b immediately after these sales the shares of s_corporation target were recapitalized into a single class of common_stock resulting in purchaser a owning hh shares ee ff of s_corporation target and purchaser b owning the remaining ii shares ee gg dd immediately following this recapitalization shareholder b purchased jj shares of the stock of s_corporation target from purchaser a and kk shares from purchaser b the sum of jj and kk is no greater than percent of the outstanding_stock of s_corporation target it has been represented that the date transactions qualified as a qualified_stock_disposition as defined in sec_1_336-1 pursuant to the stock purchase agreement of which shareholder a shareholder b purchaser a purchaser b and s_corporation target were all parties a sec_336 election was required to be made the election statement required as part of the sec_336 election was required to be filed by the due_date with extensions of the s_corporation target tax_return for the tax_year that included date however for various reasons the election statement was not timely filed subsequently a request was submitted under sec_301_9100-3 of the procedure and administration regulations for an extension of time to file the election statement it has been represented that none of shareholder a shareholder b purchaser a purchaser b or s_corporation target is seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time of the request for relief regulations promulgated under sec_336 permit certain_sales exchanges or distributions of stock of a corporation to be treated as asset dispositions if the disposition is a qualified_stock_disposition as defined in sec_1_336-1 and a sec_336 election is made sec_1_336-1 provides in part that stock disposed of by an s_corporation shareholder to another person under sec_1_336-1 that is reacquired by the s_corporation shareholder or by a person related within the meaning of sec_1_336-1 to the s_corporation shareholder during the 12-month disposition period shall not be considered as disposed of sec_1_336-2 provides that a sec_336 election for an s_corporation target is made by i all of the s_corporation shareholders including those who do not dispose_of any stock in the qualified_stock_disposition and the s_corporation target entering into plr-121918-17 a written binding agreement on or before the due_date including extensions of the federal_income_tax return of the s_corporation target for the taxable_year that includes the disposition date to make a sec_336 election ii the s_corporation target retaining a copy of the written_agreement and iii the s_corporation target attaching the sec_336 election statement described in sec_1_336-2 and to its timely filed including extensions federal_income_tax return for the taxable_year that includes the disposition date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 the time for filing the election statement is fixed by the regulations ie sec_1 h iii therefore the commissioner has discretionary authority under sec_301 to grant an extension of time for s_corporation target to file the election statement provided shareholder a shareholder b purchaser a purchaser b and s_corporation target acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted shareholder a shareholder b purchaser a purchaser b s_corporation target company official and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that the parties reasonably relied on a qualified_tax professional who failed to timely file or to advise them to timely file the election statement and that the request for relief was filed before the failure_to_file the election statement was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that shareholder a shareholder b purchaser a purchaser b and s_corporation target have acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under plr-121918-17 sec_301_9100-3 until days from the date on this letter for s_corporation target to file the election statement with respect to the date transactions within days of the date on this letter s_corporation target must file or amend its tax_return for the tax_year that includes date and must attach the election statement and a copy of this ruling letter to such return alternatively if s_corporation target files its return electronically in lieu of attaching a copy of this ruling letter to the return s_corporation target may attach a statement to the return that provides the date on and the control number of this ruling letter date plr-121918-17 within days of the date on this letter all relevant parties must file or amend as applicable all returns and amended returns if any necessary to report the transaction consistently with the making of a sec_336 election for the taxable_year in which the transaction was consummated and for any other affected_taxable_year the above extension of time is conditioned on the taxpayers’ ie shareholder a shareholder b purchaser a purchaser b and s_corporation target's tax_liabilities if any being not lower in the aggregate for all years to which the sec_336 election applies than it would have been if the election statement had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liabilities for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved we express no opinion whether shareholder a should properly be treated for federal tax purposes as the owner of any property held by trust we express no opinion whether the transfer by shareholder a of dd shares of the class b stock to shareholder b should be treated as if shareholder a transferred the dd shares to s_corporation target which then transferred the dd shares to shareholder b we express no opinion regarding the proper treatment of the date transactions as to whether the date transactions qualify as a qualified_stock_disposition or of any_tax consequences arising from the sec_336 election we also express and imply no opinion regarding the application of sec_83 sec_409a sec_404 or other provision to the pre-sale transfer by shareholder a to shareholder b lastly we express no opinion as to the tax consequences of filing the election statement or return late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election statement late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we have relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election statement penalties and interest that would otherwise be applicable in any continue to apply plr-121918-17 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ________________________ ken cohen chief branch office of associate chief_counsel corporate
